DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-105809 (‘809).
Regarding claim 1, ‘809 teaches a heat storage and dissipation apparatus (Fig. 1) comprising: a heat storage body (5) that reacts with a component contained in a primary gas (steam from 16); a heat storage body housing portion (4) that houses the heat storage body, wherein the heat storage body housing portion has: a housing space that houses the heat storage body (interior of 4); a first flow opening that communicates with the housing space and is capable of flowing  the primary gas (entry of 16); and a second flow opening that communicates with the housing space and is capable of flowing the primary gas (15).

Allowable Subject Matter
Claims 2-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art does include pre-heating systems (see, e.g., US 2005/0253019; elements 15 and 16) no pre-heating system structured as a preheating gas-filled space adjacent to the housing space with a partition wall therebetween and a preheating gas inlet communicating with the gas-filled space, as required by claim 2, was located in the search of the prior art.

Claims 6-8 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While many systems which supply multiple gas streams to a heat storage body, (see elements 11 or 12 in ‘809), the primary art does not appear to teach or fairly suggest the use of the same flow opening of the heat storage body for the multiple gases. This is primarily because, while the claims require the primary gas to contain a component which reacts with the heat storage body, the secondary gases taught are intended to be isolated from the heat storage body by pipe walls and the like, and therefore the use of a single flow opening for both is not tenable.

Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to teach or motivate the combination of a decarboxylation treatment of a primary gas prior to its use in the system of claim 1, as required by claim 9.

Claims 10-12 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to teach or motivation the use of a powder separation portion separating powder from a gas released from the heat storage body housing portion in combination with all of the elements of the independent claim as required by claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763